Consent of Independent Registered Public Accounting Firm We have issued our report dated March 29, 2011, with respect to the financial statements andschedule included in the Annual Report of AVX Nonqualified Supplemental Retirement Plan on Form 11-K for the year ended December 31, 2010.We hereby consent to the incorporation by reference of said report in the Registration Statement of Kyocera Corporation on Form S-8 (File No.33-84904, effective October 4, 1994) and the Registration Statement of AVX Corporation on FormS-8 (File No. 333-00890, effective August 6, 1999). /s/ GRANT THORNTON LLP Charlotte, North Carolina March 29, 2011
